Detailed Action
Summary
1. This office action is in response to the amendment filed on April 26, 2021. 
2. Applicant has cancelled claims 6 and 13.
3. Applicant has amended claims 1-3, 5, 7, 10-12 and 16-18.
Drawings
4.  The drawings submitted on August 22, 2019 is unacceptable because they introduce a new matter. However, no further correction is needed, the original drawing is acceptable.
 Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 02/03/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
7. Applicant’s arguments, filed April 26, 2021 with respect to the amended claims 1, 11 and 16 have been fully considered and are persuasive. The claim rejection under U.S.C 102 and U.S.C 103 have been withdrawn.
EXAMINER’S AMENDMENT 
8. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Stuart K. Wagner on 5/14/2021 (see an interview summary). Therefore, claims 11 and 17 are amended as follows:
Claim 11:
A method for protecting an integrated circuit (IC) from an electrostatic discharge (ESD) event, comprising:
detecting the ESD event;
causing an ESD protection circuit to enter an enable state by using a NAND-based latch to activate 
detecting the ESD event; [[and]]
after a predetermined protection period, causing the ESD protection circuit to enter a
controlled disable state by gradually releasing the ESD clamp to reduce a flyback in the supply voltage; and
after a predetermined ramp-down period, causing the ESD protection circuit to enter a disable state by opening the ESD clamp.
Claim17:
The electronic device of claim 16, wherein: after the predetermined protection period, the first ramp-down driver is configured to gradually disable the first ESD clamp by holding the first ESD clamp off for a [[the]] predetermined ramp-down period.

Allowable subject matter
9. Claims 1-5, 7-12 and 14-20 are allowed.

In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a driver coupled to the ESD clamp and configured to activate the ESD clamp for a predetermined protection period when the ESD event is detected; a latch configured to provide an activation signal to cause the driver to activate the ESD clamp; and a ramp-down driver coupled to the ESD clamp and configured to provide tri-state driving of the ESD protection circuit such that: in an enable state, the latch and the driver cause the ESD clamp to close; in a controlled disable state, the ramp-down driver and the driver gradually disable the ESD clamp to reduce a voltage flyback of the supply node; and in a disable state, the ESD clamp is open. "
In re to claim 11, claim 11 the prior art fails to disclose or suggest the emboldened and italicized features recites “causing an ESD protection circuit to enter an enable state by using a NAND-based latch to activate an ESD clamp to clamp a supply voltage in response to detecting the ESD event; after a predetermined protection period, causing the ESD protection circuit to enter a controlled disable state by gradually releasing the ESD clamp to reduce a flyback in the supply voltage; and after a predetermined ramp-down period, causing the ESD protection circuit to enter a disable state by opening the ESD clamp.”
In re to claim 16, claim 16 the prior art fails to disclose or suggest the emboldened and italicized features recites “a first driver coupled to the first ESD clamp and configured to activate the first ESD clamp for a predetermined protection period when the ESD event is detected; a first NAND-based latch configured to provide a first activation signal to cause the first driver to activate the first ESD clamp; and a first ramp-down driver coupled to the first ESD clamp and configured to gradually disable the first ESD clamp after a predetermined protection period.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-5 and 7-10, claims 2-5 and 7-10 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 12 and 14-15,  claims 12 and 14-15 depend from claim 11, thus are also allowed for the same reasons provided above.
In re to claims 17-20,  claims 17-20 depend from claim 16, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
/SISAY G TIKU/
Examiner, Art Unit 2839